Citation Nr: 1813357	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-33 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1993 to November 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  November 2011 and December 2011 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

In January 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board video conference hearing.  A transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran's right knee disability is not related to his military service.

2.  The most probative evidence of record shows that the Veteran's left knee disability is not related to his military service.

3.  The most probative evidence of record establishes that the Veteran's tinnitus began in service and has continued since.

4.  At his January 2016 Board hearing, prior to the promulgation of a decision by the Board, the Veteran withdrew from appellate review his claim for entitlement to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria for establishing service connection for tinnitus have been met.       
38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for withdrawal of the appeal as to the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, such as arthritis or organic disease of the nervous system such as tinnitus, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C. § 1101(3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.

If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker at 1336; 38 C.F.R. § 3.303(b).  With respect to chronic diseases under 38 C.F.R. § 3.309(a), continuity of symptomatology alone can be sufficient to establish service connection.  Walker.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  

"Reasonable doubt" is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

1. Bilateral knee disorders

The Veteran contends that his current right and left knee disabilities are related to service as due to the performance of his duties.  He also asserts that an injury incurred when a pole fell on him, resulting in the service-connected left wrist disability, also resulted in injuries to his knees.  

The Veteran has documented bilateral mild knee strain, as reflected in the March 2014 VA examination report.  Thus, the remaining question before the Board is whether his current bilateral knee disability is related to service.  

The service treatment records show that the Veteran attended a number of sick call visits for left wrist pain due to a heavy object falling on his wrist.  These sick call visits attended by the Veteran, do not mention any problems with his right or left knee, providing evidence against this claims.  The service treatment records do not document any right or left knee complaints, treatment or diagnosis.  

After service, the Veteran first reported issues involving his knees in connection with the current claim for VA benefits in 2010, more than 10 years after service, which ended in 1996.  

As the Veteran's service treatment records fail to document any right or left knee  injuries or disorders, and as arthritis of either knee joint was not shown within a year from service discharge, he is not entitled to a grant of service connection pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a), for chronic disease present to a compensable degree within the first post-service year.  Accordingly, competent evidence linking the current right and left disabilities to service is needed to substantiate the claims. 

On the question of a nexus between the current right and left knee disorders and service, the preponderance of the evidence weighs against the claims.

On VA examination in March 2014 the Veteran reported injuring his knees in service when a tent pole fell on him while stationed at Fort Hood, Texas.  He stated that following this injury he developed bilateral knee pain and tenderness, especially during the performance of strenuous physical activities.  Accordingly, he was placed on a permanent profile as a result of the injury.  He required treatment with a brace for a six week period.  The Veteran described immediate onset of bilateral knee pain after the incident, as well as some minor right knee locking.  The examiner diagnosed mild bilateral knee strain and opined that the condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner based the opinion on the fact that the service treatment records and post-service medical records failed to document any knee problems.  Additionally, the fact that examination findings and imagining studies were consistent with disabilities that were no more than mild in severity, was indicative of the disorder being attributable to more recent events during the Veteran's lifetime and since discharge from service.   

The Board finds the opinion of the VA examiner in March 2014 to be highly persuasive and probative in finding that the evidence does not support a conclusion that the Veteran incurred the current bilateral knee disabilities as a result of service.  The examiner's findings were based on a review of the evidence, including the service treatment records and examination report, which did not substantiate a finding that the Veteran sustained right or left knee trauma or a chronic knee disorder in service.  The examiner considered the complete record and the Veteran's contentions, and provided an explanation as to why the evidence does not support a finding that his current right and left knee disabilities were due to service.  Additionally, the VA examiner provided reasoning that is supported by the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Accordingly, the opinion is of significant probative value.  Significantly, there is no competent medical evidence that contradicts the VA examiner's opinion.

The Board has considered the statements from the Veteran as to his persistent in-service knee problems, and a long history of knee problems dating back to service.  The Veteran is certainly competent to report as to the observable symptoms he experiences and their history, but he cannot self-diagnose because of the medically complex nature of such a diagnosis.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); See Jandreau, 492 F.3d at 1377, n. 4.  The ultimate questions in this case are related to an internal medical process which extends beyond an immediately observable cause and effect relationship.  Id.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current right or left knee disability is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  

In this case, the Veteran appears to sincerely believe his recollection as to what happened in service more than 10 years ago, and after.  However, his statements are  at odds with the contemporaneous medical evidence and, therefore, the Board finds that the Veteran is simply not a reliable historian.  Thus, the Veteran has not shown that his present complaints continued since service as this is inconsistent with the service treatment records, and thus, his assertions in this regard are afforded less probative value than is the VA examiner's opinion.  The examiner has training, knowledge, and expertise on which he relied to form the opinion, and he provided a rationale for the conclusions reached.  The facts of this case also, overall, provide evidence against this claim.   

Simply stated, both the best medical evidence in this case, and the facts of this case, provide highly probative evidence against the claims. 

In summary, there is no competent evidence of arthritis of either knee in service or within one year following discharge from service.  Thus, the provisions regarding continuity of symptomatology are not applicable.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2017).  Moreover, the most probative and persuasive evidence is against a finding that his current right or left knee disability is related to service.  Accordingly, the preponderance of the evidence is against the claims, and service connection is denied. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims for service connection for right and left knee disabilities.  As such, that doctrine is not applicable in the instant appeal, and the claims must be denied.  See 38 U.S.C. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




2. Tinnitus

The Veteran contends that he suffers from tinnitus due to excessive noise exposure from jet engine during active duty.  

In this case, the current medical evidence shows that the Veteran reported on VA examination that he had tinnitus and the audiologist appeared to have found the Veteran's account of current tinnitus credible.  Moreover, the Veteran is considered competent to report the presence of tinnitus, and there is no indication from the record that his account of current tinnitus is not credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Thus, the first criterion for establishing service connection for tinnitus, a current disability, has been met.  

The Veteran has stated that he was exposed to loud jet engine noise while refueling aircraft as part of his military occupational specialty (MOS) as a petroleum supply specialist.  His DD Form 214 confirms his MOS was a petroleum supply specialist for two years and 10 months.  Additionally, the Board finds that the Veteran's competent lay account of having been exposed to military noise is consistent with the circumstances of his service, and is, therefore, deemed credible.

The remaining element is a causal relationship between the present tinnitus and the noise exposure in service, the so-called "nexus" requirement.

The Veteran's service treatment records are silent regarding tinnitus.  After service, VA treatment records show that on audio consult in January 2011 the Veteran reported in-service acoustic trauma from pumping fuel into helicopters while the rotors were still turning.  He stated that the ringing in his ears had onset in service and had continued throughout the years, worsening in severity approximately five years earlier.  A clinician in 2012 noted onset of tinnitus five years earlier.  

A VA examiner in October 2011 noted tinnitus approximately five years earlier, although the Veteran was reportedly unable to accurately determine when he initially noticed tinnitus.  In an addendum report in December 2011, a VA examiner reiterated that the Veteran's tinnitus was not directly related to acoustic trauma during service.    

The Board finds the VA examiner's opinion to be of little probative value as the examiner relied on the Veteran's report of onset of tinnitus five years prior to the examination, while it disregarded the Veteran's statements, to include statements in the VA treatment records rendered in connection with treatment, that the condition actually had onset in service and worsened five years earlier.  

While there appears to have been be some confusion as to whether the condition had onset or rather worsened, post-service discharge, the Veteran has since clarified at hearing that the condition had onset in service and worsened post-service discharge, which is consistent with statements recorded in 2011 in connection with medical treatment.  The Board finds the Veteran's consistent and competent lay statements indicating that he had tinnitus since service to be both credible and probative.  As a lay person the Veteran is competent to report observable symptomatology, and the record does not contain any probative evidence that contradict the Veteran's assertions.  Thus, the Board finds the lay statements evidence of continuity of symptomatology of tinnitus since active duty service, which establishes the nexus element of the Veteran's service connection claim.  See 38 C.F.R. §§ 3.102, 3.303(b); Fountain v. McDonald, 27 Vet. App. 258 (2015).

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for tinnitus.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Withdrawal

An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision from appeal.  38 C.F.R. § 20.204.  Following a timely notice of disagreement with the December 2011 rating decision, and the issuance of a statement of the case, in March 2014 the Veteran perfected an appeal concerning the claim for service connection for Bilateral hearing loss.  

At his Board hearing in January 2016, the Veteran withdrew from appellate review his claim for entitlement to service connection for bilateral hearing loss.  The transcript of the hearing has been reduced to writing and is of record.  Thus, the Board does not have jurisdiction to review this appellate claim, and it is dismissed.

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for tinnitus is granted

The appeal regarding the claim of entitlement to service connection for bilateral hearing loss is dismissed.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


